IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT




                            No. 95-20957



VICTORIA TEWELEIT,
                                            Plaintiff,

                               versus

HARTFORD LIFE & ACCIDENT
INSURANCE COMPANY,
                                            Defendant-Cross Defendant-
                                            Cross Claimant-Counter
                                            Defendant-Appellee,

                               versus

THE TEXAS MUNICIPAL GROUP
BENEFITS RISK POOL,
                                            Defendant-Cross Claimant-
                                            Cross Defendant-Counter
                                            Claimant-Appellant.




          Appeal from the United States District Court
               for the Southern District of Texas
                          (CA-H-91-171)


                            June 26, 1996


Before HIGGINBOTHAM, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     We are not persuaded that Hartford owes indemnity to TML.

     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
Common   law   indemnity   in   Texas     is   narrowly    limited   to   those

situations involving vicarious liability or an innocent retailer.

Bonniwell v. Beech Aircraft Corp., 663 S.W.2d 816, 819-20 (Tex.

1984).   TML's liability to Victoria Teweleit does not fit within

either category.    To the contrary, TML's liability to Teweleit was

independent of Hartford's.

     Similarly,    we   are   not   persuaded     that    Hartford   owes   TML

indemnity under the Texas Deceptive Trade Practices Act.             See Tex.

Bus. & Com. Code Ann. § 17.555.                Section 17.555 incorporates

existing principles of contribution and indemnity law, including

the limitation to situations involving vicarious liability and the

innocent retailer, into DTPA cases.             See Plas-Tex, Inc. v. U.S.

Steel Corp., 772 S.W.2d 442, 446 (Tex. 1989).             Neither Swafford v.

View-Caps Water Supply Corp., 617 S.W.2d 674 (Tex. 1981), nor Saenz

Motors v. Big H Auto Auction, Inc., 653 S.W.2d 521 (Tex. Civ. App.-

-Corpus Christi 1983), aff'd, 665 S.W.2d 756 (Tex. 1984), are to

the contrary.     Since TML is not entitled to common law indemnity,

it is not entitled to DTPA indemnity.

     AFFIRMED.




                                      2